Citation Nr: 1434841	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  04-34 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 30 percent for right knee subluxation.

3.  Entitlement to a disability rating greater than 10 percent for right knee limitation of flexion.

4.  Entitlement to a disability rating greater than 10 percent for right knee limitation of extension.

5.  Entitlement to a disability rating greater than 10 percent for left knee instability.

6.  Entitlement to a disability rating greater than 10 percent for left knee limitation of flexion.

7.  Entitlement to a disability rating greater than 10 percent for left knee limitation of extension.

8.  Entitlement to a disability rating greater than 10 percent for chronic peroneal nerve injury of the right leg.

9.  Entitlement to a disability rating greater than 20 percent for diabetes mellitus type II.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to March 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2003, September 2005, and May 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in White River Junction, Vermont, and in Manchester, New Hampshire.  Ultimately, the RO in Manchester, New Hampshire took jurisdiction of all claims at issue.

This case was previously before the Board in June 2006, at which time the Board issued a decision denying two of the claims then at issue.  The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).

By a September 2008 Memorandum Decision, the Court set aside the Board's decision, in pertinent part, as to the issue of an increased rating for a right knee disorder.  The Court reasoned that the Board in its June 2006 decision had failed to provide adequate reasons and bases in several instances with respect to these issues.  The Court therefore remanded these claims to the Board so that it may provide adequate reasons and bases for its findings.  Based in part on newly obtained evidence, the Board then remanded for additional development of the claim, in August 2009.  

The issue of entitlement to a higher initial rating for PTSD arose separately from the claim for a higher rating for the right knee, and was also remanded by the Board in August 2009.  

While on Remand, in an August 2011 decision, the AOJ assigned three separate evaluations for the Veteran's right knee disorder all effective from March 28, 2003: 30 percent for subluxation, 10 percent for limitation of flexion, and 10 percent for limitation of extension. 

Additionally, while on Remand, a claim for an increased rating for a left knee disability was raised and denied in the May 2008 rating decision referenced above.  During the course of that appeal, in August 2011, the AOJ found clear and unmistakable error in a September 2003 RO rating action which assigned a single evaluation for a left knee disorder and granted multiple retroactive increased evaluations for the Veteran's left knee strain back to April 30, 2003, assigning separate 10 percent evaluations from that date for instability, limitation of flexion, and limitation of extension in that joint.  Thus, although the Veteran did not appeal the initial September 2003 rating decision, his initial ratings are now on appeal as they have been addressed by the AOJ in a statement of the case and the Veteran has expressed his desire to appeal the assigned ratings. 

On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues regarding the ratings assigned to the left and right knee disabilities remain in appellate status and have been characterized as shown on the first page of this decision.

Following the August 2009 Remand, the case returned to the Board and the claims, together with additional issues (increased rating for right lower extremity, increased rating for diabetes mellitus, type II, and entitlement to TDIU), were remanded for further development in May 2012.  Those claims so developed and not resolved at the RO level now return to the Board for further review.  

As explained in the May 2012 Remand, the list of issues on appeal includes a claim for TDIU, as raised by the Veteran's authorized representative as part of the appealed increased rating claims.  Specifically, the Veteran's authorized representative, in a submission dated in November 2011 raised questions of entitlement to benefits based on unemployability due to service-connected disabilities.  38 C.F.R. § 4.16 (2013).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Further, as discussed in the May 2012 Remand, in August 2011, the AOJ granted service connection for degenerative joint disease of the lumbar spine and muscle strain of the lower back.  This grant of service connection represents a complete grant of the benefit sought on appeal as to that claim, and thus terminates the prior pending appeal of that service connection claim for a low back disability as no case in controversy remains as to that issue.

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the Virtual VA file reveals VA outpatient treatment records not found in the paper claims file.  These records were reviewed in the most recent SSOC.  The VBMS file is presently empty.  

For the reasons explained below, the issues of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the entire period on appeal, the Veteran's right knee disability was manifested by degenerative osteoarthritis, flexion limited to 55 degrees at worst, and extension limited to 10 degrees, at worst, with severe knee impairment with recurrent subluxation and subjective complaints of pain and popping without objective evidence of ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, malunion of the tibia or fibula, or genu recurvatum.

3.  For the entire appeal period, the Veteran's left knee disability is manifested by degenerative osteoarthritis, flexion limited to 75 degrees at worst, and extension limited to 10 degrees with mild laxity and pain without objective evidence of moderate or severe laxity, subluxation or lateral instability, ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, malunion of the tibia or fibula, or genu recurvatum.

4.  For the entire period on appeal, the Veteran's right lower extremity chronic peroneal nerve injury with restless leg syndrome was manifested by symptoms analogous to no more than mild, incomplete paralysis of the deep peroneal and sciatic nerves.  

5.  The Veteran last worked on December 27, 2007, as a forklift operator at a mill.  

6.  The Veteran meets the schedular criteria for a TDIU; resolving doubt in the Veteran's favor, from December 28, 2007, the Veteran's service connected disabilities prevented him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 50 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria to establish a rating in excess of 30 percent for right knee subluxation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DC 5257 (2013).

3.  The criteria to establish a rating in excess of 10 percent for right knee limitation of flexion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DCs 5003, 5010, 5260 (2013).

4.  The criteria to establish a rating in excess of 10 percent for right knee limitation of extension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DCs 5003, 5010, 5261 (2013).

5.  The criteria to establish a rating in excess of 10 percent for left knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DCs 5257 (2013).

6.  The criteria to establish a rating in excess of 10 percent for left knee limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DCs 5003, 5010, 5260 (2013).

7.  The criteria to establish a rating in excess of 10 percent for left knee limitation of extension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DCs 5003, 5010, 5261 (2013).

8.  The criteria to establish a rating in excess of 10 percent for chronic peroneal nerve injury of the right leg are not met.  38 U.S.C.A. §§ 1155, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.123-4.124a, DCs 8520, 8523 (2013).

9.  From December 28, 2007, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

With respect to the claim for a TDIU, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's determination.

With respect to the claim for the initial rating for PTSD, VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the September 2005 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned disability rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, a letter dated in September 2004 advised the Veteran as to the notice required for his underlying service connection claim for PTSD.

With respect to the remaining issues, letters dated in May 2003 (right knee) and February 2008 (left knee, right leg) were sent prior to the respective rating decisions dated in September 2003 and May 2008 and advised the Veteran of the evidence and information necessary to substantiate his claims for increased ratings and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter dated in February 2008 advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

While the February 2008 letter was issued after the September 2003 (right knee) rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2008 letter was issued, the Veteran's right knee claim was readjudicated in the August 2011 and July 2013 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, as well as Social Security Administration (SSA) Disability Benefits  records have been obtained and considered.  Notably, the VA outpatient treatment records and the SSA records were obtained in accordance with the May 2012 remand.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded multiple VA examinations for each issue on appeal as follows: August 2003 (right knee),September 2005 (PTSD), May 2008 (PTSD, right knee, left knee, right leg), January 2011 (right knee, left knee), and June 2013 (PTSD, right knee, left knee, right leg).  The Board finds that the examinations are adequate for evaluating the severity of the Veteran's disabilities, to the extent described below, as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  

The Board acknowledges that the January 2011 VA knee examination report did not address left knee instability; however, as the Veteran was provided a subsequent VA examination for his left knee in June 2013, he is not prejudiced by the Board's consideration of the January 2011 VA examination report with respect to the evaluation of the remaining left and right knee issues currently on appeal.  

Additionally, the Board acknowledges that the June 2013 VA examination report did not address the diagnoses of dementia and major depressive disorder and to the contrary, found that the Veteran's only psychiatric diagnosis was PTSD.  However, the Board notes that the VA examiner cited the pertinent records which addressed these diagnoses.  As the June 2013 VA examiner has not indicated that the Veteran's psychiatric symptom are attributable to a non-service connected disability, the Board has resolved all doubt in favor of the Veteran and assigned all of his psychiatric symptoms to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  Therefore, the Veteran is not prejudiced by the Board's consideration of the examination report.  

Accordingly, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II.  Analysis

In this case, the Veteran seeks higher ratings for his service-connected PTSD, bilateral knee disabilities, and right lower leg disability, as well as entitlement to TDIU.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

      a.  PTSD

The Veteran is service-connected for PTSD, which is evaluated as 30 percent disabling for the entire period on appeal.  He claims that his disability is more severe than as reflected by such rating.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The effective date of the award of service connection for PTSD is December 3, 2003.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, DC 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the General Rating Formula, a 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  There is no question that the GAF score and interpretations of the score are important considerations in evaluating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to PTSD, the medical evidence below also reflects a diagnosis of dementia not otherwise specified and major depressive disorder.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the May 2008 VA examination report distinguished between the effects of the Veteran's dementing disorder with respect to his ability to return to work.  Remaining treatment records and examination reports do not distinguish between the symptoms attributable to the Veteran's PTSD, dementia, or major depressive disorder.  Thus, the Board has given the Veteran the benefit of the doubt and, where appropriate, considers all the psychiatric symptoms as pertinent to his PTSD disability rating. 

In this case, the Board has reviewed all of the evidence of record, which includes VA treatment records, the Veteran's statements, and VA examination reports.  Notably, a review of VA outpatient treatment records (collected in July 2013) reveals that the Veteran has not received psychiatric treatment since August 2010.  Following a review of the relevant evidence of record, the Board concludes that the Veteran is entitled to an initial rating of 50 percent, but no higher, for the entire period on appeal.  In this regard, the Board finds that, for the entire period on appeal, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

As indicated previously, a 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In increasing the initial rating to 50 percent, the Board emphasizes the Veteran's blunted or flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, speech that is occasionally abnormal, impaired judgment, his participation in two VA inpatient psychiatric treatment programs, as well as his consistent moderate to severe GAF scores.  

Regarding memory impairment, during a January 2003 VA treatment session, the Veteran indicated that he often missed important detail in conversations as well as racing thoughts and that he frequently lost his train of thought.  He reported that he often failed to complete tasks and/or jobs.  He also reported that he was bothered that he could not recall things that used to come easily to him.  He reported times of confusion and that people had remarked about his forgetfulness.  In November 2005, he also reported decreased ability to concentrate at work which caused him serious problems including accidents and injuries.  In January 2006, he again reported difficulty maintaining concentration and focus.  As an example of his lack of concentration or focus, he reported that he puts milk in the cupboard or microwave and not the refrigerator.  A January 2008 VA treatment record also noted memory impairment.  Thus, the Board finds he frequently exhibited mild to moderate memory impairment throughout the entire appeal period and this memory impairment supports a finding of occupational impairment with reduced reliability and productivity. 

With respect to disturbances of motivation and mood, the Board notes that the VA social worker as well as VA physicians have consistently noted the Veteran's depressed mood and assigned GAF scores ranging from 35 to 55, throughout the entire period on appeal.  

Regarding the Veteran's affect, VA outpatient treatment records have described the Veteran's affect as flattened or blunted on numerous occasions throughout the entire appeal period.  A February 2004 VA treatment record noted that the Veteran was "very shut down" and may even appear to be fake to some because his presentation is so strange and disconnected.  The VA treatment provider noted that he believed the Veteran's presentation was explained by his well-developed and long-standing psychological defense.  Additional treatment records dated throughout the entire appeal period, consistently noted a flat or blunted affect.  Regarding speech abnormalities, in January 2008, a VA outpatient treatment record noted that the Veteran had rambling speech.  The May 2008 VA examiner noted slow speech.  Given his VA treatment provider's description of his presentation as "strange," and the Veteran's statement that his coworkers called him names, the Board finds that the Veteran's coworkers may have called him names as a result of his presentation with flattened affect and speech abnormalities.  Such increased conflict at work is supportive of a finding of occupational and social impairment with reduced reliability and productivity.

Regarding the Veteran's difficulty establishing and maintaining effective relationships, during the September 2005 VA examination, he expressed difficulty in his relationships with his daughter as well as his second wife with whom he divorced, and his third wife (who died during the pendency of this claim).  He reported continued strained relationships with his daughter throughout the appeal period; however, a January 2007 letter from his VA social science specialist noted that he had a good relationship with his wife.  The September 2005 VA examiner concluded that the Veteran had extremely limited personal relationships and had no recreational pursuits.  In November 2005, he reported having increased trouble at work, including increased accidents and being called names.  In a December 2008 written statement, he reported that he cannot stand to be around kids and avoids shopping and large groups of people.  Notwithstanding his difficulties with relationships and being around people, he was able to work at the same job for approximately 38 years before his place of employment closed in December 2007.   Thus, his difficulty with relationships does not preclude employment; however, it supports a finding of reduced reliability and productivity as the evidence indicates that he had increased accidents at work and conflicts with coworkers. 

Regarding the inpatient treatment noted above, in June 2006, the Veteran participated in VA's lodger program for approximately 17 days.  The program was a partial day hospital program for PTSD treatment.  The June 2006 program summary noted that the purpose of the program was to provide intensive short-term group treatment designed to help the veteran to enhance his ability to cope with his symptoms of PTSD and develop skills that would improve the quality and meaning of his life.  The Veteran was specifically referred to the program to increase his understanding of PTSD and to learn skills for coping with PTSD and associated symptoms.  During the June 2006 treatment period, he was diagnosed with PTSD and depression as well as alcohol dependence in remission.  He was assigned a GAF of 45 on admission and 55 when he left.  The program summary noted that the Veteran was quiet but attentive during sessions and that he reported significant interpersonal difficulties, including poor relationships with family and former friends and intense conflict with coworkers.  He also identified past substance abuse as a source of conflict and distrust in important relationships.  The record also indicates that over the course of the program he increased his level of connection with the other veterans and was able to talk openly about his difficulties.  He also reported cognitive difficulties in that most of what comes out of his mouth does not make sense at all.  On discharge, he identified goals to improve his ability to communicate with other people and decrease his anxiety in public places, make new friends and deal with memory problems by writing things down.  

In October 2006, he was an inpatient for VA psychiatric treatment for approximately eight days.  He was then discharged to the VA lodge for another few days.  On admission in October 2006, he reported flashbacks and nightmares that had worsened in the month prior to the hospitalization and that he had a goal to improve his memory.  However, the admitting nurse noted that he was cheerful on admission with a presentation somewhat at odds to his reported problems.  She noted that he while he reported that he came in because of flashbacks, when she asked him about his experienced in Vietnam, he reported that he never saw anyone die and that he was not clear about his exposure to combat.  He participated in group therapy while in the hospital and reported that he was less depressed in the hospital.  The Veteran's GAF scores at the time ranged from 45 to 55.  

These periods of inpatient treatment support a finding of occupational impairment with reduced reliability and productivity as the Veteran missed work for weeks at a time in order to undergo such treatment. 

In a January 2007 letter written to support the Veteran's claim for increased PTSD rating, the VA social science program specialist noted that she met the Veteran during the June 2006 lodger program.  She noted that during that period, she observed his difficulties with organizing information and knowledge and accessing it when needed.  She also noted that after she became concerned about his functioning, he agreed to return as an inpatient in October 2006.  Specifically, she was concerned that he described problems with his blackouts as well as difficulty functioning at his job.  She noted that in addition to his PTSD, his chronic pain caused further limitations and he had cluster headaches.  She noted that the Veteran's physical pain may also trigger traumatic memories that would add to the likelihood that he experienced increased difficulty in day to day functioning at home and work.  Also discussed in the January 2007 letter from the VA social science specialist, was a finding of dementia in the moderate range.  She noted that he had below average impairment in the area of attention and severe impairment in the area of organization of knowledge and information and being able to apply it as needed without unnecessary repetition.  The social scientist's observations support a finding of occupational impairment with reduced reliability and productivity as the evidence indicates that cognitive impairment, blackouts, and traumatic memories interfere with his day to day functioning at work. 

Next, some impaired judgment has been demonstrated.  In this regard, a September 2007 VA outpatient treatment record noted impaired judgment and a GAF of 35 was assigned.  Opioid intoxication was suspected.  Subsequently, in June 2013, the Veteran reported to the VA examiner that he had a restraining order against him following an altercation with his girlfriend's 10 year old son.  Although impaired judgment has been shown socially, such does not appear to have occurred in the work place.  

Based on a thorough review of all of the evidence of record, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 50 percent rating, but no higher, for the entire period on appeal.  38 C.F.R. § 4.7 (2013).  In this regard, the Board finds that the Veteran's consistent reports of difficulty concentrating at work, forgetting to do certain tasks at work, increased accidents, conflicts with coworkers, need to miss work for weeks at a time, in 2006, in order to submit to in-patient psychiatric treatment, and the January 2007 letter from his VA social worker describing his functional impairment at work, demonstrated moderate PTSD symptoms that resulted in occupational and social impairment with reduced reliability and productivity.  These moderate symptoms occurred consistently, throughout the entire appeal period.  

Having found that the Veteran is entitled to a 50 percent disability rating for PTSD for the entire period, the Board will consider whether a 70 percent rating is warranted at any time.  As discussed above, the next higher, 70 percent disability rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

In this case, the Board finds that his PTSD more nearly approximates the 50 percent disability rating for the entire period on appeal.  

Regarding suicidal ideation, the Board acknowledges that in September 2005, the Veteran reported having suicidal thoughts two years earlier but that he had never had any suicide attempts.  Since September 2005, the Veteran has consistently denied suicidal and homicidal ideations.  

Regarding obsessional rituals, he has not reported any obsessive rituals at all, much less rituals that interfere with his routine activities.  

Regarding speech that is intermittently illogical, obscure, or irrelevant, the Board acknowledges that the Veteran's speech has been described as "rambling" but finds that this description is contemplated in the 50 percent rating criteria.  

Although the Veteran's disturbances of mood and motivation have spanned a long duration, the severity of these feelings has resulted in a moderate, overall impact on the Veteran's functioning.  As a result, the Board finds that the Veteran's mood disturbances do not rise to the level of "near continuous" or result in the inability to perform activities of daily living as required for a 70 percent or 100 percent rating.  
Although he has consistently been found to have a depressed mood, there is no indication that he has near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively.  Further, he does not claim to have panic attacks.  

Regarding impaired impulse control, the Board acknowledges the Veteran's report to the September 2005 VA examiner that he gets assaultive when he is startled.  However, the September 2005 VA examiner specifically noted that there was no evidence of impaired impulse control.  The Board has also considered the January 2006 VA treatment record which contains his report that when he was working, he would jump and swing when he was startled.  The Board also acknowledges that the Veteran reported a violent outburst towards his girlfriend's son; however, this is distinguishable from the type of impaired impulse control noted under the 70 percent criteria as the Veteran's outburst was not a situation in which he was "unprovoked."  To the contrary, he reported that the child was taunting him.  As the incidents reported were not unprovoked and did not indicate that any actual violence occurred, the Board finds that the responses do not rise to the level of impaired impulse control contemplated by the 70 percent criteria.  

Moreover, a November 2005 report indicates that he was able to control his anger towards his coworkers.  In this regard, he reported to a VA psychiatric treatment provider that he was being called names at work and wanted to get into physical altercations but knew that such altercations would get him in trouble.  

There has been no indication of spatial disorientation.  His appearance has never been noted as inappropriate; neglect of personal appearance and hygiene has not been shown.  Rather, VA outpatient treatment records and examination reports have consistently found him to be dressed appropriately.

Regarding difficulty adapting to stressful situations at work, in a January 2003 VA outpatient treatment session, he reported difficulty concentrating and restlessness.  The Board also acknowledges that when the Veteran was working, he expressed fear in reporting difficulties with his job.  He also reported experiencing blackouts and that he was afraid to tell his supervisor about them.  VA treatment records have attributed blackouts to PTSD.  See January 2007 letter from VA social science specialist.  Notwithstanding his reported difficulties at work, the January 2007 VA social science specialist's letter noted that he sought help from his coworkers to double check his work and that such behavior demonstrated personal strength.  Further, the Board notes that VA outpatient treatment record dated in January 2007 documents that his supervisor was willing to accommodate his needs to change roles as a safety precaution, due to the black outs.  His difficulty adapting to stressful work situations does not equate to social and occupational impairment in most areas. 

Next, although the Veteran has had difficulty with relationships, the evidence does not demonstrate that the Veteran has an inability to establish and maintain effective relationships.  The Board also acknowledges the September 2005 VA examiner's note that the Veteran has extremely limited interpersonal relationships; however, the Board finds this does not render him unable to establish and maintain relationships.  For example, during the October 2006 VA inpatient stay, the Veteran reported that he was less depressed around the guys.  Further, at the May 2008 VA examination, he reported that he attended a coffee group once a week as well as played bingo once or twice per week.  The Board has also considered his statement to the May 2008 VA examiner that his relationship with his daughter was strained and his December 2008 statement that he cannot stand to be around kids and avoids shopping and large groups of people.  The Board has also considered his report to the January 2011 VA examiner that his relationships with his son and daughter were strained.  However, the Board also notes that he was able to engage in a new relationship with a girlfriend following the January 2011 VA examination (and his wife's death).  Thus, although he may have had some difficulty with maintaining relationships, there is no indication either through VA outpatient treatment records or examination reports that he has an inability to establish and maintain effective relationships, at any time during the appeal period. 

Moreover, the Board finds it significant that the June 2013 VA examiner noted the only symptoms associated with the Veteran's PTSD were depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The examiner noted that there were no other symptoms attributable to his PTSD that were not contained in that list.  Both the May 2008 and June 2013 VA examiners failed to relate that the Veteran's PTSD symptoms met the criteria for a 70 percent rating.  He was assigned GAF scores of 50 and 55, respectively.  Additionally, the severity, duration, and frequency of the Veteran's PTSD symptoms are not consistent with the criteria necessary to meet a 70 percent rating.

Based on the foregoing, the Board finds that the Veteran's PTSD symptomatology does not warrant a 70 percent disability rating.  While the Veteran has some impairment related to depression, anxiety, flattened affect, difficulty sleeping, irritability, difficulty concentrating, and difficulty in establishing and maintaining effective work and social relationships, the Board finds that the nature, frequency, duration, and severity of such symptoms do not result in occupational and social impairment with deficiencies in most areas.  This is demonstrated in the discussion above.  Therefore, the Board finds that the criteria for a 70 percent rating under the General Rating Formula are not met at any point during the appeal period.  

As the Board finds that the Veteran's PTSD does not warrant a 70 percent disability rating, it naturally follows that his symptoms do not meet the 100 percent rating.  With respect to the 100 percent rating criteria, the Board acknowledges a December 2003 treatment record in which some "cognitive slippage" was noted and the January 2007 letter from the VA social science specialist who found severe cognitive impairment with organization of knowledge and information.  However, the Board finds that the remaining symptoms and moderate GAF scores more nearly approximate the criteria associated with occupational and social impairment with reduced reliability and productivity - a 50 percent disability rating.  Further, the May 2008 VA examiner noted that the Veteran had no impairment of thought processes.  Further, despite the May 2008 VA examiner's note that the Veteran's disability had worsened since his last VA examination, the examiner only found mild occupational impairment and moderate social impairment, due to PTSD. 

Further, the June 2013 VA examiner noted that the Veteran had sufficient abstract thinking abilities and memory.  The June 2013 VA examiner also noted that the Veteran enjoys repairing things that he knows how to repair, was then painting the interior of his house, likes to garden and is self-sufficient.  Moreover, the examiner found that the Veteran likes to stay busy and as such, it would be beneficial for him psychologically to do part-time work.  Thus, the cognitive impairment noted during the appeal period does not render him totally occupationally and socially impaired at any time on appeal. 

Significantly, none of the remaining 100 percent criteria have been shown.  In this regard, he has consistently denied audio and visual hallucinations.  No impairment in reality testing was shown at any time on appeal.  Further, private treatment records and VA examination reports do not indicate that he had any grossly inappropriate behavior, or disorientation to time or place.  As discussed above, he has consistently denied suicidal or homicidal ideation for the entire appeal period, and has never been shown to be in persistent danger of hurting self or others.  He has not been shown to have any intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Moreover, although he has exhibited some mild memory loss, he has not demonstrated any memory loss for names of close relatives, own occupation, or own name.  His memory loss is considered in the assigned 50 percent disability rating. 

The Board has also considered whether the Veteran is entitled to a temporary 100 percent disability rating for periods in 2006 in which the Veteran was an inpatient for psychiatric treatment.  However, the June 2006 lodger program and October 2006 hospitalization do not meet the requirements for a temporary total rating for service connected disabilities requiring hospital treatment or observation, under 38 C.F.R. § 4.29.  In this regard, the period required for hospitalization or observation in excess of 21 days was not met.  He participated in the June 2006 lodger program for approximately 17 days and the October 2006 inpatient stay was approximately eight days.  He was then discharged to the VA lodge for another few days.  Neither inpatient stay required hospitalization or observation in excess of 21 days.

The Board further finds that the GAF scores assigned in this case do not provide a basis for a rating in excess of 50 percent.  The Veteran was assigned GAF scores ranging from 35 to 55.  Under the DSM-IV, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board acknowledges that the GAF of 35 indicates serious symptoms and there is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Here, the Board finds that the Veteran's reported symptoms as well as symptoms noted by VA and private treatment providers, are supportive of moderate GAF scores but not severe GAF scores.  Indeed, the majority of the GAF scores assigned in the treatment records and VA examination reports range from 50- 55.  He was assigned one score of 45, in October 2006, and one score of 35 in September 2007.  The Board finds that the single GAF of 35 is not persuasive as an accurate depiction of the Veteran's PTSD disability as an opioid intoxication was suspected at the time the GAF was assigned.  This is particularly so in light of the subsequent  GAF scores that were significantly higher. 

Taking into account all of these factors, the Board finds that the Veteran did not meet, or more nearly approximate, the criteria for a rating in excess of 50 percent at any time during the appeal period.  In so finding, the Board has found that the descriptions of symptomatology and limitations provided by the Veteran are credible and consistent with the evidentiary record.  His lay reports have been relied upon to support the assigned 50 percent rating.  To the extent that he argues for a higher rating still, the Board places greater probative weight to the findings and opinions of the VA medical examiners and clinicians who have greater expertise and training than the Veteran in evaluating the nature and severity of his PTSD. There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Therefore, resolving all doubt in the Veteran's favor, the Board finds that the collective evidence supports a finding that, during the entire period pertinent to this appeal, the Veteran's PTSD has been characterized by symptomatology which results in no more than overall occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent disability rating.  As noted, the Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question, but instead looked to the Veteran's overall disability picture.  See Mauerhan, supra.

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated such as cluster headaches and blackouts.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board observes that the Veteran participated in VA's lodger program in June 2006 as well as inpatient psychiatric care in October 2006.  However, as discussed above, the lodger program and hospitalization were voluntary and his symptoms noted during those periods are consistent with a 50 percent disability rating.  Further, he is not currently employed but the June 2013 VA examiner opined that not only is the Veteran employable, it would benefit him to be employed at least part time.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

	b.  Knees 

In this case, the Veteran asserts his entitlement to higher ratings for his service-connected right and left knee disabilities.  

With respect to the left knee, at the outset, the Board notes that the initial disability ratings are at issue here.  As discussed in the Introduction above, while on appeal from a denial of an increased rating for the left knee, the AOJ found clear and unmistakable error in its September 2003 rating decision and assigned new initial ratings for three separate left knee disabilities.  The Veteran continued to pursue the appeal and the three separate ratings were addressed in statements of the case.  As such, the left knee claims require consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Regarding the right knee, the Veteran's claim arises from a claim for an increased rating dated in March 2003.  The Board observes that where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The United States Court of Appeals for Veterans Claims (Court) has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

The Veteran's knee disabilities are currently evaluated under Diagnostic Codes 5010-5257, 5010-5260, 5010-5261 for arthritis with subluxation/laxity, limitation of flexion and limitation of extension.  38 C.F.R. § 4.20, 4.27.  The right knee is rated as 30 percent disabling with respect to subluxation, with additional, separate 10 percent disabling ratings for limitation of flexion and limitation of extension.  The left knee is rated as 10 percent disabling with respect to laxity, with additional, separate 10 percent disability ratings for limitation of flexion and limitation of extension.

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, at all points pertinent to this appeal, medical evidence indicates that the Veteran has arthritis in each knee (revealed on X-ray in September 1998); indeed, the AOJ has consistently characterized both knees as involving arthritis.  Because the rating schedule sets forth specific criteria for evaluating arthritis, the Board finds that the Veteran's right and left knee arthritis are most appropriately evaluated under that criteria.  

Under Diagnostic Code 5010, the reader is instructed to apply Diagnostic Code 5003 for degenerative arthritis established by X-ray findings which is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Codes 5260 and 5261).  38 C.F.R. § 4.71a.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Under DC 5003, a 20 percent evaluation is warranted where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  In the instant case, limitation of motion has been demonstrated and the Veteran is accordingly rated under the limitation of motion codes.  Moreover, although two major joints have been identified as having arthritis, no incapacitating exacerbations have been shown.  For these reasons, the Veteran is not entitled to an initial rating in excess of 10 percent, for either knee, under DC 5003/5010.  

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

In this case, the Board finds that the right and left knee disability ratings do not warrant an increase at any time.  

Regarding limitation of flexion of both knees, the Veteran has undergone numerous VA examinations.  In August 2003, he had right knee flexion to 110 degrees and left knee flexion to 120 degrees.  In May 2008, he had right knee active flexion to 65 degrees with pain throughout the range of motion and left knee active flexion to 125 degrees without pain.  Passive flexion was 115 degrees in the right knee and 140 degrees in the left knee, in May 2008.  In January 2011, he had right knee active flexion to 25 degrees and left knee active flexion to 75 degrees.  However, when seated on the examination table he had right knee flexion to 55 degrees, during the same examination.  And, in June 2013, he had right knee flexion to 125 degrees and left knee flexion to 130 degrees, both with additional loss of 10-15 degrees during flare-ups. 

Regarding the January 2011 VA examiner's notation that active flexion was limited to 25 degrees, the Board finds it significant that the Veteran was able to flex the right knee to 55 degrees while sitting on the examination table.  This finding coupled with the fact that range of motion testing before and after the January 2011 VA examination resulted in significantly higher degrees of flexion, causes the Board to find that the limitation to 25 degrees is not a reliable measurement.  As such limitation is inconsistent with the remaining evidence of record, the Board finds that the limitation to 25 degrees of flexion in January 2011 is an anomaly and places no probative value on such finding.  The Board places a much higher probative value on the VA examiner's description of the Veteran's ability to flex to 55 degrees during the same examination, when he was not being tested but simply sitting on the examination table. 

VA outpatient treatment records, private treatment records, and SSA records have been reviewed.  None of the records support a finding of right knee limitation of flexion to 30 degrees.  As the competent and credible evidence of record does not indicate that the Veteran's right knee limitation of flexion has been limited to 30 degrees at any point during the appeal period, a rating in excess of 10 percent is not warranted for limitation of flexion of the right knee.

Regarding the left knee, VA and private treatment records do not support a finding of limitation of flexion to 30 degrees at any time on appeal.  As the Veteran's left knee limitation of flexion has not been limited to 30 degrees at any point during the appeal period, a rating in excess of 10 percent is not warranted for limitation of flexion of the left knee.

Regarding limitation of extension of both knees, the Veteran's right and left knee limitation of extension has not been shown to be limited to 15 degrees at any point during the appeal period.  In this regard, in August 2003, he had right and left knee extension to 0 degrees.  In May 2008, he had right and left knee extension to 0 degrees.  In January 2011, he had right and left knee extension limited to 10 degrees.  And, in June 2013, he had full extension in both knees. 
  
VA outpatient treatment records, private treatment records, and SSA records have been reviewed.  None of the records support a finding of limitation of extension to 15 degrees, in either knee at any time on appeal.  

As the Veteran's right and left knee limitation of extension has not been limited to 15 degrees at any point during the appeal period, the next-higher rating of 20 percent is not warranted for limitation of extension for either knee.  

In making these determinations, the Board notes that the Veteran has reported constant pain in the right knee and decreased ability to walk due to both knees.  In this regard, VA outpatient treatment records for the entire period on appeal indicate the Veteran's consistent complaints of pain in the right knee.  VA examination reports dated in May 2008 and January 2011 have also noted pain throughout the range of motion for the right knee.  Further, at the May 2008 VA examination, the Veteran reported that he was limited in his ability to walk.  He reported that he could only walk 100 feet due to his knees; however, the examiner noted that the Veteran had walked 185 feet from the waiting area to the examination room.  The January 2011 VA examination report noted the Veteran's report that he could only walk 50 feet at most and could only stand for 15 minutes at most.  The Veteran also reported to the January 2011 VA examiner that he used a cane at all times.  The January 2011 VA examiner noted that the Veteran demonstrated right knee pain with a gasp, grimace and guarding.  Further, the Board acknowledges that in January 2011 and June 2013 repetitive testing was not possible due to pain or the Veteran's fear of pain.  

While the Board does not doubt the Veteran's assertions of having knee pain, the Board emphasizes that the current ratings for instability/laxity, and arthritis with limitation of flexion and limitation of extension in each knee compensate him for any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, DeLuca, supra. Here, there is no probative evidence to support a finding that, at any point during the period on appeal, any symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling, to include on repeated use and during flare-ups, to support assignment of ratings in excess of those currently assigned under any applicable diagnostic code predicated on limitation of motion.  

In reaching this conclusion, the Board has considered the various VA examination reports regarding functional effects.  In this regard, the August 2003 VA examiner found that there was no fatigability on physical examination but noted the Veteran's report that he was unable to tandem walk and/or walk on his toes or heels.  The August 2003 VA examiner also noted that the Veteran was able to perform a deep knee bend adequately and that his muscle tone, bulk and power were normal.  The May 2008 VA examiner found that the Veteran's range of motion actually increased on repetitive testing of both knees.  In January 2011, the VA examiner noted that the Veteran always used a cane and noted that the Veteran's right knee disability prevented him from performing chores, exercise, sports, and had a severe effect on shopping, recreation, traveling, bathing, dressing, toileting, grooming, and driving.  The June 2013 VA examiner also noted the Veteran's report that he always used a cane.  The June 2013 VA examiner also found that the Veteran's work was affected as he was unable to squat, kneel or bend, and that he lost an additional 10-15 degrees of flexion in both knees during flare-ups.  In June 2013, the VA examiner also noted functional loss in both knees as follows: less movement than normal, weakened movement, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing, and weight-bearing. 

Despite consideration of the Veteran's complaints of painful movement and limitations in standing and walking, squatting, kneeling, bending, and other effects on activities of daily living, range of motion testing has not indicated that his pain in either knee has been so disabling to result in flexion limited to at least 30 degrees, or extension limited to 15 degrees at any time on appeal.  As discussed above, the Board acknowledges the January 2011 VA examination report in which the examiner noted right knee flexion to 25 degrees; however, the Board finds it significant that during the same examination, the Veteran was able to flex to 55 degrees while getting on and off of the examination table.  Thus, even at its worst, the functional impairment of the knees has not met the impairment for which the next higher, ratings are assigned under DCs 5260 and 5261.  Indeed, the Board notes that the objective evidence shows that, despite pain, the Veteran has been able to demonstrate right and left knee extension to 10 degrees at worst throughout the entire period and right knee flexion limited to no less than 55 degrees, left knee flexion to no less than 75 degrees.  Further, in May 2008, his range of motion actually increased on repetitive testing, in both knees.  Thus, even when functional loss due to pain and other factors is considered, sections 4.40 and 4.45 and DeLuca, provide no basis assignment of a higher rating for either knee under Diagnostic Code 5260 or 5261.

Regarding higher ratings for right knee subluxation and left knee laxity, the disabilities are currently rated under DC 5257.  Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  In this case, the Veteran's right knee is already assigned the maximum rating allowed for recurrent subluxation, and has been assigned such rating for the entire period on appeal.  Thus, no higher schedular rating is warranted for subluxation of the right knee.  

Regarding the left knee, the Board finds that only mild laxity has been shown.  In this regard, VA examination reports dated in August 2003 revealed mild laxity of the left knee to valgus stress testing.  McMurray's testing was negative and the anterior drawer sign was negative.  The May 2008 VA examiner also found that instability only affected the right side.  The left knee had no crepitation, grinding, or clicking.  The Board acknowledges that the January 2011 VA examination report did not address left knee instability; however, as the Veteran was provided a subsequent VA examination in June 2013, he is not prejudiced by the incomplete January 2011 VA examination report.  The June 2013 VA examination report noted that the Veteran had slight laxity.  

VA outpatient treatment records, private treatment records, SSA records have also been reviewed and do not support a finding of left knee laxity that is moderate or severe at any time on appeal.  Because the evidence, as a whole, does not reflect that left knee laxity that more nearly approximates a moderate or severe disability, a rating in excess of 10 percent for left knee laxity is not warranted at any time during the period on appeal.

Additionally, the evidence of record fails to demonstrate ankylosis, dislocation of semilunar cartilage, removal of semilunar cartilage, malunion of the tibia and fibula, or genu recurvatum, of either knee.  As such, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively, for either knee.  With respect to DC 5262, the Board acknowledges the January 2004 VA treatment record which noted pain in the lateral aspect of the knee that seemed to be at the coronary ligament attached to the tibia or just below it.  However, the Board finds it significant that neither the January 2004 treatment record nor any VA examination noted malunion of the tibia and fibula.  

As reflected above, in evaluating the disabilities under consideration, the Board has considered the Veteran's statements as well as statements of his representative, and such evidence has clearly been considered in reaching these conclusions.  However, as also indicated, such assertions must be considered in light of the objective range of motion, DeLuca, and other testing results or actual clinical findings-which, as noted, clearly provide the primary bases for higher ratings under the rating schedule.  

Based on the foregoing, ratings in excess of 10 percent for right knee limitation of flexion, 10 percent for right knee limitation of extension, and 30 percent for right knee subluxation, are not warranted.  Also, for the reasons noted above, ratings in excess of 10 percent for left knee laxity, 10 percent for left knee limitation of flexion, and 10 percent for left knee limitation of extension, are not warranted.

Additionally, the Board has considered whether the Veteran is entitled to a separate compensable rating for an alleged right knee scar associated with the right knee injury in service.  For the following reasons, the Board finds that he is not entitled to a separate rating for a scar.  A January 2004 VA outpatient treatment physician noted the Veteran's report that his right knee injury and scar resulted from the same event in service wherein his knee was cut.  The physician also noted the Veteran's complaints of tenderness in the knee in the same area (lateral aspect) as the alleged scar, since the injury.  The physician noted that he could not appreciate a scar but did notice some evidence of an old flattened, skin lesion.  He did not indicate the size of the skin lesion but noted that it was not in the nature of a linear scar.  He also determined that the pain in the lateral aspect of the knee seemed to be at the coronary ligament attached to the tibia or just below it.  Subsequently, on VA examination, the January 2011 VA examiner noted an oblique scar of the lateral knee measured that 3.5 cm in length.  The June 2013 VA examiner noted that the Veteran did not have a scar due to his service-connected disability.  Remaining VA, SSA, and private outpatient treatment records did not discuss the alleged scar.  

In order to warrant a compensable rating, the evidence must show one of the following: scars, other than head, face, or neck that are deep or that cause limited motion, encompassing an area or areas exceeding 6 square inches (39 sq. cm.) (10 percent under DC 7801); scars, other than head, face, or neck that are superficial and that do not cause limited motion, encompassing an area or areas of 144 square inches (929 sq. cm.) or greater (10 percent under DC 7802); scars, superficial and unstable (10 percent under DC 7803); or scars, superficial and painful on examination (10 percent under 7804).  

The Board notes that the rating criteria for scars changed, effective October 23, 2008.  However, these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  See 73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's claim was filed prior to October 23, 2008, and after August 30, 2002, and the Veteran has not requested consideration under the amended regulations, his disability is considered under the old rating criteria for scars (the criteria in effect after August 30, 2002).

In this case, there was no scarring related to the right knee disability which has been shown to cause limited motion, encompass an area or areas of 144 square inches, or that is unstable or painful on examination.  Thus, a separate rating for residual scarring is not warranted. 

Additionally, the Board finds at no time pertinent to the claims for higher ratings has any knee disability been shown to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

As discussed above, in Thun, 22 Vet. App. at 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

With respect to the knee disabilities, the Board finds that the applicable schedular criteria are adequate to rate the disabilities under consideration for the entire period on appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Further, regarding right knee subluxation, for which the Veteran is in receipt of the highest schedular rating, only mild laxity was noted in the right knee at the June 2013 VA examination.  Similarly, no laxity was shown in the left knee, although the Veteran has a 10 percent rating for mild laxity.  Additionally, regarding the remaining right and left knee disability ratings, the assigned ratings contemplate his pain and other symptoms including, but not limited to, limitations on standing and walking, and flare-ups that cause him to lose an additional 10-15 degrees of flexion in each knee.  Moreover, the evidence of record does not demonstrate significant interference with employment or frequent hospitalizations due to the Veteran's knee disabilities.  Further, the Board is herein granting his claim for TDIU, thus the Veteran is being compensated for any interference with employment. 

For all the foregoing reasons, the Board concludes that, the claims for higher ratings for the knee disabilities must be denied and there is no basis for staged rating for limitation of extension, limitation of flexion, or subluxation/laxity, in either knee, pursuant to Hart and Fenderson.  The Board has considered the benefit-of-the doubt doctrine but the preponderance of the evidence is against assignment of higher ratings for the right and left knee disabilities, at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	c.  Right Leg

In this case, the Veteran has been diagnosed with three right leg disorders, including sciatic and right lumbar radiculopathy, restless leg syndrome, and chronic peroneal nerve injury.  See June 2013 VA examination report.  His right leg disabilities have been evaluated together in one disability rating under 38 C.F.R. § 4.124a, DC 8523.  The disability has been rated as 10 percent disabling since the initial award of service connection in September 2003.  The present claim arises from a claim for increase dated in January 2008.   

Under DC 8523, a 10 percent disability rating is warranted for moderate incomplete paralysis of the deep peroneal nerve.  A 20 percent disability rating is warranted for severe incomplete paralysis of the deep peroneal nerve.  A maximum 30 percent disability rating is warranted for complete paralysis of the deep peroneal nerve evidenced by loss of dorsal foot flexion.  Id.

In this case, the Veteran's sciatic nerve has also been shown to be affected and the Board has considered whether a higher rating is warranted under DC 8520 for incomplete paralysis of the sciatic nerve.  See June 2013 VA examination report.  Under DC 8520, a 10 percent disability rating is warranted for mild, incomplete paralysis of the sciatic nerve.  A 20 percent disability rating is warranted for moderate, incomplete paralysis.  A 40 percent disability rating is warranted for moderately severe, incomplete paralysis.  And, a 60 percent disability rating is warranted for severe, incomplete paralysis with marked muscular atrophy.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2013).

As noted above, the Board observes that where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  For the following reasons, the Board finds that a higher rating is not warranted for any period on appeal for the right leg. 

The Board has considered treatment records dated within the one-year period prior to the January 2008 claim for increase.  See 38 C.F.R. § 3.400(o)(2).  A March 2007 VA outpatient treatment record noted the Veteran's reports of back and right leg pain as "horrible".  The Veteran also reported that at worst, the pain was "excruciating."  The VA treatment record did not distinguish the degree of pain attributed to the Veteran's lumbar spine and his right leg.  Rather the treatment record indicated an impression of radicular low back pain with some symptoms of spinal stenosis. 
 
In May 2008, the Veteran underwent a VA examination of the right lower extremity.  Flexor and extender muscles of the knee and ankle were noted to be affected by the peroneal nerve.  He was noted to have full muscle strength, however.  Additionally, the extensor hallucis longus muscle (which pulls the big toe upward) was noted to be affected.  He had 4/5 muscle strength with motor function impairment described as weakness of extension of the great toe.  The Veteran also reported symptoms of sharp, shooting pain down his leg.  The examiner noted that he had decreased sensation (pain, light touch, and position sense) of the right medial and lateral foot.  His right ankle reflex was also noted to be "0" which indicates that it was absent.  The examiner also noted that paralysis and neuritis of the right leg were absent although neuralgia was present.  The effects on usual daily activities included preventative effect on sports, severe effect on chores, shopping, recreation, traveling and bathing as well as moderate effects on exercise, feeding, dressing and toileting, and mild effect on grooming. 

Further, the Board acknowledges that another May 2008 VA treatment record noted that the Veteran had worsening right leg symptoms in the last six months.  However, the Board finds that on the whole, his symptoms do not more nearly approximate the next-higher disability rating. 

In accordance with the May 2012 Remand, the Veteran was afforded another VA examination in June 2013.  At the June 2013 VA examination, right lower extremity paresthesias and/or dysesthesias was noted to be mild.  Symptoms of constant pain, intermittent pain, and numbness were noted as not present.  The Veteran had full muscle strength of all of the pertinent muscle tests.  Muscle atrophy was not found.  Deep tendon reflexes of the right ankle were found to be hypoactive.  All other deep tendon reflexes were normal.  He was also found to have decreased sensation in the right lower leg/ankle.  He had no trophic changes attributable to peripheral neuropathy.  The Veteran reported that he used a cane constantly for assistance.   

The June 2013 VA examiner concluded that the Veteran had mild, incomplete paralysis of the right sciatic nerve as well as mild, incomplete paralysis of the right anterior tibial (deep peroneal) nerve.  The examiner also indicated that the disorders impacted the Veteran's ability to work in that he is limited in standing and walking, and has no ability to climb stairs or ladders. 

Although the June 2013 examiner diagnosed several nerve deficits for the right lower extremity, only one evaluation is allowable for nerves of the sciatic branch, which includes the Veteran's current disabilities.  Thus, the Board will evaluate the disability according to the highest rated nerve of the sciatic branch. 

VA outpatient treatment records throughout the entire period on appeal confirm the Veteran's complaints of right lower extremity pain as well as decreased sensation in the right lower extremity, and the Veteran's reliance on a cane.  The Board finds these records are consistent with a finding of mild, right lower extremity disability.  The Board has also reviewed private treatment records and SSA records but those records do not support a higher rating.  

The Board finds that the evidence demonstrates mild, incomplete paralysis of the right lower extremity at all times on appeal.  As noted above, the Veteran's right lower extremity disability is currently evaluated under DC 8523.  Under DC 8523, mild, incomplete paralysis is noncompensable.  Thus, a rating in excess of 10 percent is not warranted under DC 8523.  

Similarly, a rating in excess of 10 percent is not warranted under DC 8520.  Under DC 8520, a 20 percent disability rating is warranted for moderate, incomplete paralysis of the sciatic nerve.  Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 10 percent rating - mild, incomplete paralysis - for the entire period on appeal.  In reaching this conclusion, the Board has considered the Veteran's statements in support of his claim as well as statements made while receiving treatment, statements from the Veteran's treatment providers and statements by the Veteran's representative.  The Veteran is competent to report his symptoms but the Board places a higher probative value on clinical findings of mild, incomplete paralysis.  As such, a 20 percent disability rating for severe incomplete paralysis of the deep peroneal nerve or moderate, incomplete paralysis of the sciatic nerve, under either DC 8523 or 8520, is not warranted at any time pertinent to the appeal period.  

Additionally, the Board finds at no time pertinent to the claim for a higher rating has the right leg disability been shown to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  As discussed above, in Thun, 22 Vet. App. at 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

With respect to the right leg disability, the Board finds that the applicable schedular criteria are adequate to rate the disabilities under consideration for the entire period on appeal.  The rating schedule fully contemplates the described symptomatology, including the use of the cane for assistance, limitations in standing, walking, climbing stairs and ladders, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Moreover, the evidence of record does not demonstrate frequent hospitalizations due to the Veteran's right leg disability.  To the extent that significant interference with employment is shown, the Board is herein granting the Veteran's claim for entitlement to a TDIU due to service-connected disabilities.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

For all the foregoing reasons, the Board concludes that, there is no basis for staged rating, pursuant to Hart, and the claim for a higher rating for the right leg disability must be denied.  The Board has considered the benefit-of-the doubt doctrine but the preponderance of the evidence is against assignment of higher ratings for the right leg disability, at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
	 
	d.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  Further, in determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2013).

In this case, the Veteran asserts that he is unable to work due to his service-connected disabilities.  He is service-connected for the following: PTSD (50 percent); degenerative joint disease of the lumbar spine and muscle strain of the lower back (40 percent); right knee arthritis with subluxation (30 percent), limitation of flexion (10 percent), and limitation of extension (10 percent); diabetes mellitus, type II (20 percent); left knee strain with limitation of extension and arthritis (10 percent), laxity (10 percent), and limitation of flexion (10 percent); and chronic peroneal nerve injury of the right leg with restless leg syndrome (10 percent).  

Here, the Veteran's claim for TDIU arose as part and parcel of the claims for increased ratings addressed herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In a November 2011 statement, the Veteran's representative indicated that the Veteran was unemployed due to his service-connected disabilities.  The evidence of record indicates that he last worked on December 27, 2007 and has been unemployed ever since.  See SSA records.  The Board finds his statements regarding his unemployment since December 27, 2007, to be credible.  He has been in receipt of a combined 90 percent disability evaluation, with at least one disability rated at least 40 percent disabling, the entire time that he has been unemployed.  Hence, he meets the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU.

Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran has a high school diploma.  His DD-214 reflects that he also had training through builder school in service.  He has consistently reported an employment history of working in a manual labor position.  Indeed, he worked in a mill for 38 years, as a forklift operator, until December 27, 2007.  See SSA records.  The Board finds his statements regarding his work experience to be credible. 

In this case, the Board finds that the evidence is at least in equipoise regarding the Veteran's inability to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

Weighing in favor of the claim are the following: (1) the SSA finding of unemployabilty due, in part, to the Veteran's service-connected back disability; (2) the SSA examiner's report that the Veteran's "walked with a cane and was quite slow, his ability to think and articulate was noticeably difficult, and he had considerable trouble remembering dates and situations"; (3) the Veteran's own reports of difficulty concentrating, forgetting tasks at work, having increased accidents due to lack of concentration; (4) the January 2007 VA social science specialist's letter regarding the Veteran's below average impairment in the area of attention and severe impairment in the area of organization of knowledge and information and being able to apply it as needed without unnecessary repetition; (5) the June 2013 VA neurological examiner's opinion that the effects of the right leg disability on the Veteran's employment are limited standing, walking, and no climbing stairs or ladders; (6) the June 2013 VA joints examiner's opinion that effects of the Veteran's knee disabilities on employment would be knee pain, and an inability to squat, kneel or bend; (7) and the fact that the Veteran's work experience involves only a manual labor occupation.  There is no indication that he has training or education fields other than manual labor occupations.  

Weighing against the claim are the June 2013 VA psychiatric and general medical examiners' opinions that it would be beneficial with respect to the Veteran's PTSD, if he did some part-time work, and the VA general examination opinion indicating that he is capable of maintaining sedentary employment.  

While the Board appreciates that the Veteran may benefit psychologically from some part-time employment, the question is whether based on his education and skillset, he would be able to maintain substantially gainful employment despite his service-connected disabilities.  The June 2013 VA psychiatric examiner did not indicate what type of work would be suitable for the Veteran.  The Board notes that the only work for which the Veteran is trained, is manual labor; however, the Veteran has been found unable to work due, in part, to his service-connected back disability.  Additionally, as discussed above, VA examination reports have indicated that the Veteran is limited in his ability to do any manual labor that involves bending, kneeling, squatting, climbing stairs, standing, or walking.  Further, although the June 2013 VA general examiner found that the Veteran could perform sedentary work, the examiner provided no basis for the opinion.  

After carefully weighing the evidence in favor of, and against, the claim for TDIU, the Board concludes that there is no adequate basis to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Rather, it appears the negative VA opinions of June 2013 that the Veteran could perform part-time, sedentary employment are undermined by the demonstrated lack of training in non-physical employment fields.  Further, the Board places no probative value on the June 2013 VA general examiner's opinion regarding sedentary work as he provided no basis for the opinion.  To the extent that the Veteran's nonservice-connected right shoulder disorder may play also a part in the Veteran's current disability picture, the Board is precluded from considering this in its analysis.

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected disabilities, the evidence in support of the claim, as well as his limited education and training, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, TDIU is granted from December 28, 2007.

  
ORDER

An initial disability rating of 50 percent, but no higher, for PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.

The claim for a rating in excess of 30 percent for right knee subluxation is denied.  

The claim for a rating in excess of 10 percent for right knee limitation of flexion, is denied.

The claim for a rating in excess of 10 percent for right knee limitation of extension is denied. 

The claim for a rating in excess of 10 percent for left knee instability is denied. 

The claim for a rating in excess of 10 percent for left knee limitation of flexion is denied. 

The claim for a rating in excess of 10 percent for left knee limitation of extension is denied. 

The claim for a rating in excess of 10 percent for chronic peroneal nerve injury of the right leg is denied.

Entitlement to TDIU is granted, effective December 28, 2007, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regarding the remaining issues of entitlement to a higher rating for diabetes mellitus, type II, the Board finds that additional development is required to ensure that due process is followed and that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Regarding the claim for a higher rating for diabetes mellitus, type II, in May 2012, the Board remanded the claim, in pertinent part, for a VA examination.  The requested examination took place in June 2013; however, the Board finds that the examination report is incomplete.  In this regard, the VA examiner filled out a Disability Benefits Questionnaire (DBQ) for diabetes mellitus, type II and in the section regarding complications of diabetes mellitus type II, indicated that the Veteran had no complications.  However, such is inconsistent with the May 2008 VA examination report which indicated that the Veteran had multiple complications including hypertension, visual symptoms, skin symptoms, gastrointestinal symptoms, and erectile dysfunction.  The May 2008 VA examiner also noted right leg peripheral neuropathy; however, the Board notes that the Veteran is already in receipt of a separate compensable rating for the same.  As the June 2013 VA examiner did not address any of the complications listed by the May 2008 VA examiner, an addendum opinion is required to clarify the current severity of the aforementioned complications.  Further, the examiner also indicated that the Veteran had "other permanently aggravated condition(s)" but failed to describe or name the condition(s) which he noted to be permanently aggravated by diabetes mellitus, type II.  As such, an addendum opinion is required.  See Stegall, 11 Vet. App. at 268; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Thus, on remand, the June 2013 VA diabetes examiner should be asked to complete the DBQ by indicating the current severity of the complications listed in the May 2008 VA examination report as well as describing what, if any, conditions were permanently aggravated by the Veteran's diabetes mellitus, type II.  If the June 2013 VA examiner is unavailable, an addendum opinion should be sought from another clinician.  The Board leaves it to the discretion of the clinician asked to offer the opinion, whether additional examination is required. 

Additionally, while on remand, the AOJ also should obtain any relevant, outstanding VA and private treatment records.  A review of the Virtual VA file reveals VA outpatient treatment records from White River Junction VA outpatient clinic dated as recent as May 2012  and from the Manchester VA medical center (VAMC) as recent as June 2013.  Thus, relevant, updated VA outpatient treatment records dated from the respective treatment centers should be obtained and associated with the file.  Additionally, the Veteran should be offered the opportunity to submit any outstanding treatment records or complete additional authorization and consent forms for VA to seek the records on his behalf.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney and ask him to identify any non-VA clinicians who have treated him for diabetes mellitus, type II.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain all relevant, outstanding VA treatment records regarding diabetes mellitus, type II, from the White River Junction VA outpatient clinic, dated from May 2012 to the present as well as the Manchester VAMC from June 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 
 
3.  Following receipt of any records, return the Veteran's claims file to the June 2013 VA examiner who conducted the diabetes mellitus, type II examination, for an addendum opinion.  The claims file and a copy of this remand must be provided to the examiner for review.  If the June 2013 VA examiner is not available, seek another VA opinion.  The Board leaves it to the examiner asked to provide the opinion to determine whether another VA examination is necessary. 

The examiner is asked to indicate the current severity of the complications that were noted in the May 2008 VA examination (namely hypertension, visual symptoms, skin symptoms, gastrointestinal symptoms, and erectile dysfunction) and explain the June 2013 DBQ indication that the Veteran has "other permanently aggravated condition(s)" in the section regarding complications of diabetes mellitus, type II.  The examiner is asked to complete the DBQ by describing what, if any, conditions were permanently aggravated by the Veteran's diabetes mellitus, type II. 
 
A complete rationale must be provided for any opinions expressed.

4.  Review the addendum opinion obtained in response to the development requested above and ensure that the directives in this REMAND have been followed and a rationale furnished for all opinions provided.  If not, then take appropriate action to remedy any deficiencies in the development, to include the addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If any determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


